Title: From Thomas Jefferson to John Barnes, 2 October 1796
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello Oct. 2. 1796.
                    
                    Your two favors of Sep. 18. and 20. are recieved, and I now inclose letters to Mr. Donath and Mr. Ingles, all of which are left open for your perusal and information. I inclose you also a draught for 300.D. on Messrs. Harrison & Sterett which will enable you to answer that on you in favor of Donath, and to meet the earlier demands of the sash-maker. Further provision shall be made in due time for the whole of the work now ordered, as well as for some further orders which will follow these in a short time. I am with esteem Dear Sir Your friend & servt.
                    
                        Th: Jefferson
                    
                